Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25 has been entered.
 
Response to Arguments
Applicant's arguments filed October 25th, 2021 have been fully considered but they are not persuasive. 
Applicant’s asserts that the combination of Aquirre-Valencia et al. (US 2015/0348229 A1; hereafter: Valencia) and Gazit (US 2016/0300343 A1; hereafter: Gazit) does not teach the limitations of Claim 1. Examiner respectfully disagrees. Examiner notes that the use of Applicant’s Specifications to disclose “a left ventricle of the heart in the short-axis view resembles a cylinder” was originally interpreted to be Applicant Admitted Prior Art (“AAPA”), but in light of Applicant’s remarks is no longer being considered AAPA. However, as shown in Hamada et al. (JP 2014185991 A; hereafter Hamada), it is known that a cylinder can be used to represent the shape of the heart based on the short-axis view (See Page 11, ¶3). 
Regarding the claim limitation “approximating a short-axis view of the heart by transforming the original image data to generate transformed image data”, Valencia discloses a method of altering and .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to the limitation “approximating a predetermined view of the organ by transforming the original image to generate transformed image data, wherein the organ in the predetermined view resembles a three-dimensional shape. Applicant asserts that the combination of Valencia and Gazit does not teach claimed limitations. Examiner respectfully disagrees. Examiner originally cited ¶40-41 of Valencia to disclose the claimed limitations. The cited paragraphs refer describes 3D image viewing systems that “provide a better understanding of anatomical shapes” and as such discloses organs resembling three-dimensional shapes. Furthermore, Gazit additionally discloses identifying target organs using bounding regions that that are in any specified standard shape (See ¶98 of Gazit).
In regards to the limitation “generating the synthetic creation of the three-dimensional geometric shape that resembles a shape of the organ in the predetermined view”, Applicant asserts that Gazit only describes the smallest bounding region that includes the organ and that the region does not necessarily resemble the shape of the organ. Examiner respectfully disagrees. The bounding region Gazit can be “any standard shape specified by relatively few parameters” including but not limited to “a circular cylinder” as described in ¶98 of Gazit. Gazit further describes that the purpose for defining bounding regions to be different sized shapes is to “specify the orientation, shape and size of the organ” and that the bounding regions would ideally match whatever shape the target organ resembled (see ¶98). Gazit, therefore, discloses generating a synthetic creation of a three-dimensional shape that resembles the shape of an organ. 
In regards to the limitation “creating a three-dimensional cylinder that resembles the shape of the organ in the predetermined view”, Applicant asserts that the combination of Valencia and Gazit does not disclose generating a three-dimensional cylinder. Examiner respectfully disagrees. The combination of Valencia and Gazit, as mentioned above, discloses generating three-dimensional bounding regions that can take on any shape. Gazit further discloses that these bounding regions would ideally take on the shape of the target organ. As shown by Hamada, it is known that the heart resembles a cylinder from the short-axis view. Therefore, the combination of Valencia and Gazit, along with the knowledge from Hamada, discloses “creating a three-dimensional cylinder that resembles the shape of the organ in the predetermined view”.
In regards to the limitation “finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape”, Applicant asserts that “finding the best-match region” does not follow from “maximizing the cross-correlation”. Examiner respectfully disagrees. Cross-correlation, as known in the art, is a measure of similarity between two different time series. When used for image processing, cross-correlation is a measure of how similar two different images are. Gazit suggests the use of cross-correlation in order to match organs from training images to a test image. Furthermore, in Stergiopoulos et al. (US 2021/0251610 A1; hereafter: Stergiopoulos) shape-based methods of segmenting organs in 3D images are known and common in the (See ¶98 of Stergiopoulos).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valencia, and further in view of Hamada and Gazit.
Regarding Claim 1, Valencia teaches: a system (Figure 6) for automatically finding a heart (¶25: “the object may include organs and anatomical features or structures such as: a portion of a small intestine, a portion of a large intestine, a portion of a non-rigid organ, a portion of the vascular system (such as the heart, an artery or a vein), and/or a portion of an organ that includes a cavity with a fluid or a liquid”), comprising: a non-transitory memory device for storing computer readable program code (Figure 6: element 624; ¶67); and a processor in communication with the memory device (Figure 6: element 610 and 622), the processor being operative with the computer readable program code to perform operations including receiving original image data of the heart (Figure 1: element 110 and 112), approximating a short-axis view of the heart by transforming the original image data to generate transformed image data (Figure 1: element 114; ¶29: “the computer system translates and rotates the 3D image so that the 2D plane is presented on a reference 2D plane of the display with an orientation parallel to the reference 2D plane”; ¶28: “The angular position may be at an oblique or arbitrary angle relative to a symmetry of axis of the individual (such as a symmetry axis in the axial, coronal and/or sagittal planes)”; The original 2D planes are at an initial angle and view before being transformed to a reference 2D plane. The reference 2D plane is consistent with a short-axis view.), but does not explicitly teach wherein a left ventricle of the heart in the short-axis view resembles a cylinder.
In a related art, Hamada teaches that the left ventricle of the heart in the short-axis view resembles a cylinder (Page 11, ¶3: describes an imaging software that represents a heart from the short-axis as a combination of a cylindrical and hemispherical shape.) for the purpose identifying representative shapes for target organs.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Valencia with the above teachings of Hamada in order to incorporate representing a heart from the short-axis view with a cylinder. The motivation in doing so would lie in the fact that a heart most resembles a cylinder from the short-axis view and the using a cylinder best approximates the shape of the heart.
Valencia, in view of Hamada, additionally does not explicitly teach finding a best-match region in the transformed image data that best matches a synthesized cylinder.
In a related art Gazit teaches: finding a best-match region in the transformed image data that best matches a synthesized cylinder (¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Valencia, in view of Hamada with the above teachings of Gazit in order to incorporate finding a region that best matches a synthesized cylinder. The motivation in doing so would lie in accurately locating an organ based on the specific shape of the organ.
Valencia, in view of Hamada, and in further view of Gazit, teaches: transforming the best-match region into a volume space of the original image data to generate a location of the heart (Valencia: ¶7: “After the annotation is complete, the computer system translates and rotates the 3D image back to the initial position and orientation”). 
Regarding Claim 2, Valencia, in view of Hamada, and in further view of Gazit, teaches: the system of claim 1 wherein the processor is operative with the computer readable program code to transform the original image data by rotating the original image data by predetermined angles (Valencia: ¶46: “the rotation of the 2D plane to the reference 2D plane may be calculated (in this example, this may be a -30° rotation about the x axis) and the resulting rotation matrix used for this transformation (which is sometimes referred to as ‘haptic rotation’) may be saved.”).
Regarding Claim 5, Valencia, in view of Hamada, and in further view of Gazit, teaches: a method for automatically finding an organ (Valencia: Figure 1), comprising: receiving original image data of the organ (Valencia: Figure 1: element 110 and 112); approximating a predetermined view of the organ by transforming the original image data to generate transformed image data (Valencia: Figure 1: element 114; Valencia: ¶29: “the computer system translates and rotates the 3D image so that the 2D plane is presented on a reference 2D plane of the display with an orientation parallel to the reference 2D plane”; Valencia: ¶28: “The angular position may be at an oblique or arbitrary angle relative to a symmetry of axis of the individual (such as a symmetry axis in the axial, coronal and/or sagittal planes)”; The original 2D planes are at an initial angle and view before being transformed to a reference 2D plane. The reference 2D plane is consistent with a short-axis view.), wherein the organ in the predetermined view resembles a three-dimensional geometric shape (Valencia: ¶40-41; Gazit: ¶98); finding a best-match region in the transformed image data that best matches a synthetic creation of the three-dimensional geometric shape (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ.”); and transforming the best-match region into a volume space of the original image data to generate a location of the organ (Valencia: ¶7: “After the annotation is complete, the computer system translates and rotates the 3D image back to the initial position and orientation”).
Regarding Claim 6, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 5 wherein the organ comprises a heart, liver, brain, spleen or stomach (Valencia: ¶25: “the object may include organs and anatomical features or structures such as: a portion of a small intestine, a portion of a large intestine, a portion of a non-rigid organ, a portion of the vascular system (such as the heart, an artery or a vein), and/or a portion of an organ that includes a cavity with a fluid or a liquid”).
Regarding Claim 7, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 5 wherein the approximating the predetermined view of the organ comprises approximating a short-axis view of a heart (Valencia: ¶29: “the computer system translates and rotates the 3D image so that the 2D plane is presented on a reference 2D plane of the display with an orientation parallel to the reference 2D plane”).
Regarding Claim 8, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 5 wherein the transforming the original image data comprises rotating the original image data by predetermined angles (Valencia: ¶46: “the rotation of the 2D plane to the reference 2D plane may be calculated (in this example, this may be a -30° rotation about the x axis) and the resulting rotation matrix used for this transformation (which is sometimes referred to as ‘haptic rotation’) may be saved.”).
Regarding Claim 11, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 5 wherein finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape comprises generating the synthetic creation of the three-dimensional geometric shape that resembles a shape of the organ in the predetermined view (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ”; implies that different shapes can be used depending on the shape of the organ).
Regarding Claim 12, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 11 wherein generating the synthetic creation of the three-dimensional geometric shape comprises creating a three-dimensional cylinder that resembles the shape of the organ in the predetermined view (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ”; implies that different shapes can be used depending on the shape of the organ).
Regarding Claim 14, Valencia, in view of Hamada, and in further view of Gazit, further teaches: the method of claim 5 wherein finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape comprises performing a normalized cross correlation between the synthetic creation of the three-dimensional geometric shape and the transformed image data (Gazit: ¶4: “In order to construct the atlas, each of the CT images in the database is registered with the query image by finding “the value of the cross correlation function between the two images and maximiz[ing] this value to accomplish the spatial registration (rigid deformation) of the two images,” and only the database images which have the highest cross-correlation function with the query image are selected for the atlas.”; it should be noted here that while CT images are being used for the cross-correlation function, the cross-correlation function can be applied to smaller entities such as a bounding region/shape and a corresponding region in the image data.; see ¶75) for the purpose of finding the a region in the image data that best matches a reference shape.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valencia, in view of Hamada, and in further view of Gazit, with the additional teachings of Gazit in order to incorporate cross-correlation of a region and a reference shape. The motivation in doing so would lie in finding the best region that matches the reference/synthesized shape.
Regarding Claim 15, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 14 wherein performing the normalized cross correlation results in a three-dimensional surface, wherein a peak value of the three-dimensional surface defines the best-match region (Gazit: ¶4: “In order to construct the atlas, each of the CT images in the database is registered with the query image by finding “the value of the cross correlation function between the two images and maximiz[ing] this value to accomplish the spatial registration (rigid deformation) of the two images,” and only the database images which have the highest cross-correlation function with the query image are selected for the atlas.”).
Regarding Claim 16, Valencia, in view of Hamada, and in further view of Gazit, further teaches: the method of claim 5 wherein finding the best-match region in the transformed image data that best matches the synthetic creation of the three-dimensional geometric shape comprises using multiple sizes of the synthetic creation of the three-dimensional geometric shape to find the best-match region (Gazit: ¶98: “the bounding region need not be a rectangular box oriented along the principle axes of the body but can be any standard shape specified by relatively few parameters”; few parameters encompass multiple sizes of the shape) for the purpose of ensuring that the entire organ is captured. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valencia, in view of Hamada, and in further view of Gazit, with the additional teachings of Gazit in order to incorporate multiple sizes of shapes. The motivation in doing so would lie in ensuring that the entire target organ is captured by the bounding region/shape.
Regarding Claim 17, Valencia, in view of Hamada, and in further view of Gazit, teaches: the method of claim 5 wherein transforming the best-match region into the original image data comprises rotating the best-match region from the predetermined view to the volume space of the original data (Valencia: ¶7: “After the annotation is complete, the computer system translates and rotates the 3D image back to the initial position and orientation”).
Regarding Claims 18-19, Claims 18-19 recites a non-transitory computer readable medium that contain instructions that, when executed, performs the method of Claims 5-6. Therefore the rejection of Claims 5-6 is equally applied. (See Valencia: ¶67 or Gazit: ¶48)
Regarding Claim 20, Valencia, in view of Hamada, and in further view of Gazit, teaches: the one or more non-transitory computer-readable media of claim 18 wherein the synthetic creation of the three-dimensional geometric shape comprises a cylinder, cube, cuboid, sphere, spheroid, prism or polyhedron (Gazit: ¶74: “The bounding region is, for example, a rectangular box oriented along the principal axes of the body, or some other standard shape, for example an elliptical cylinder or an ellipsoid oriented along the principal axes, that is as small as possible in each of its principal directions while still including all of the organ”).

Claims 3-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Valencia, in view of Hamada, and in further view of Gazit, as applied to claims above, and further in view of Paik et al. (US 2002/0164061 A1; hereafter: Paik).
Regarding Claim 3, Valencia, in view of Hamada, and in further view of Gazit, teaches: the system of claim 2, but does not explicitly teach that the processor is operative with the computer readable program code to transform the original image data by scaling the original image data to generate isotropic voxels 
In a related art, Paik teaches: that the processor transforms the original image data by scaling the original image data to generate isotropic voxels (¶34: “Then, the volume data could be made isotropic by tri-linear interpolation of the CT data to, for instance, but not limited to, 0.6mm x 0.6mm x 0.6mm voxels. This step, although not strictly necessary, could be done in order to reduce any bias between lesions caused by differing orientations and also to reduce any bias between datasets caused by differing voxel sizes.”) for the purpose of reducing bias due to differing voxel sizes and orientation of images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valencia, in view of Hamada, and in further view of Gazit, with the additional teachings of Paik in order to incorporate generating isotropic voxels. The motivation in doing so would lie in reducing the effects of differing voxel sizes and orientation of images when processing and making comparisons.
Regarding Claim 4, Valencia, in view of Hamada, and in further view of Gazit and Paik, teaches: the system of claim 3 wherein the processor is operative with the computer readable program code to transform the original image data by multiplying a scaling matrix, a z-axis rotation matrix and a y-axis rotation matrix (Valencia: ¶48-56 describe and show various matrix operations involving the rotation and scaling matrices of the original image)
Regarding Claim 9, Valencia, in view of Hamada, and in further view of Gazit, with the additional teachings of Paik as stated in the rejection of Claim 3, teaches: the method of claim 8 wherein the transforming the original image data further comprises scaling the original image data to generate isotropic voxels for the same reasons as stated in the rejection of Claim 3.
Regarding Claim 10, Valencia, in view of Hamada, and in further view of Gazit and Paik, teaches: the method of claim 9 wherein the transforming the original image data comprises multiplying a scaling matrix, a z-axis rotation matrix and a y-axis rotation matrix (Valencia: ¶48-56 describe and show various matrix operations involving the rotation and scaling matrices of the original image).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 requires that the three-dimensional cylinder is constructed by repeating a circle over multiple slices and low-pass filtering the final cylinder. Such a limitation is neither disclosed nor taught in a non-obvious manner by the prior art or a combination of prior art. Relevant art does disclose constructing the cylinder by repeating circles over multiple images slices but is silent on the use of a low-pass filter in its construction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668